Citation Nr: 0632458	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  94-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  Because the veteran has moved 
several times during the pendency of this appeal, 
jurisdiction over his claims folder has been transferred to 
various ROs since the initial filing of the claim, including 
ROs in Denver, Colorado, Albuquerque, New Mexico, Waco, 
Texas, and Washington, DC.  Most recently, the veteran has 
once again moved to an area within the jurisdiction of the 
Phoenix RO.  Jurisdiction over the claims file has therefore 
been returned to that office.   

Procedural history

The veteran filed his initial claim of entitlement to service 
connection for PTSD in February 1991.  The May 1992 rating 
decision denied the claim, and the veteran appealed.

The Board subsequently remanded the case in June 1998 for the 
purpose of obtaining additional information from the veteran 
regarding his alleged in-service stressors and conducting 
additional development in attempt to verify the stressors so 
identified.  The Board again remanded the case in March 2001 
to ensure compliance with its prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In October 2002, under the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2) (2002)], the Board requested that additional 
correspondence be sent to the veteran advising him of the 
need to submit more specific detail regarding his numerous 
alleged stressors.  The Board also requested that additional 
stressor verification efforts be undertaken.  The regulation 
which granted the Board the authority to engage in initial 
development of the evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case in 
September 2003 to obtain the additional development 
previously requested.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]

After attempting to verify the veteran's alleged stressors 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR or CURR), the Appeals Management 
Center (AMC) again denied the veteran's claim in a January 
2006 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with an enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that various stressful events in 
service, which will be discussed in greater detail below, led 
to this condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in September 2001, May 2004, and July 
2005 which were specifically intended to address the 
requirements of the VCAA.  The July 2005 letter from the RO 
specifically notified the veteran that "[s]ervice connection 
for PTSD requires "(1) medical evidence establishing a clear 
diagnosis of the condition, (2) creditable supporting 
evidence that the claimed in service stressor actually 
occurred, and (3) a link ,established by medical evidence, 
between current symptomatology and the claimed in service 
stressor."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2004 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by a 
Federal agency" including records from "State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2005 letter instructed the veteran to 
"[p]lease also submit the names, addresses, and approximate 
dates of treatment of all VA and/or non-VA (private) care 
providers who have treated you for your PTSD.  We have 
enclosed authorization forms for you to do this."  
Crucially, with regard to the matter of in-service stressors, 
the September 2001 letter advised the veteran to:

provide a comprehensive written statement containing as 
much detail as possible regarding the stressors to which 
you alleges (sic) you were exposed while in service.  
Furnish specific details of the claimed stressful 
elements during service, such as all dates, places, 
detailed descriptions of events, and any other 
identifying information concerning any other individuals 
or witnesses involved in the events, including their 
names, ranks, units of assignment, or any other 
identifying detail.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter instructed the veteran to "provide us 
with any evidence or information you may have pertaining to 
your appeal" (emphasis in original).  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in May 1992, several years before the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the September 2001, May 2004, and July 2005 
letters.  His claim was then readjudicated by the January 
2006 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  The veteran has actively participated in his 
appeal, and he is represented by an able representative who 
is aware of the provisions of the VCAA.  It is clear that all 
appropriate evidentiary development has been completed over 
the lengthy course of this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran was provided with notice from the RO regarding 
degree of disability and effective date in a June 2006 letter 
from the RO in any event.

The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and verified in-service stressors.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive VA and private treatments records, medical 
opinions from an array of private psychiatrists, 
psychologists, and social workers, correspondence from CURR, 
and statements from the veteran.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before the Board if he so desired.  Although the veteran has 
presented sworn testimony before RO personnel, he has not 
requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2005).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relates his current symptomatology to various 
purported stressful events in service.  Therefore, elements 
(1) and (3) of 38 C.F.R. § 3.304(f) have been met.  The 
crucial element in this case is element (2), in-service 
stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  The veteran's military specialties included supply 
clerk, military policeman, and light weapons infantryman.  
While the latter two specialties are often associated with 
combat, the veteran's service records do not reflect such 
combat service.  The veteran did not serve in Vietnam, and 
does not claim that he did do.  The veteran claims that 
certain alleged stressors occurred along the Korean 
demilitarized zone.  The veteran, however, was inducted into 
service in 1964, a decade after the armistice ending the 
Korean War was signed.      

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

In the 15 years his claim has been pending, the veteran has 
identified the following stressors: 

1.  On or about September 28, 1964, while on duty in Korea, 
the veteran contends that he witnessed the beating by a 
fellow military policeman of a suspect.  The veteran recalled 
that the victim was slammed on a toilet in the jail area and 
there was blood was on the walls, floors, and the bars of the 
cells.

2.  On or about October 15, 1964, while on patrol in the town 
of Moonsani, the veteran alleges that he shot a South Korean 
soldier at very close range and observed him die.  The 
veteran explained that the soldier was attempting to escape 
after robbing a local business.

3.  On or about October 26, 1964, the veteran contends that 
while on duty at a traffic control point, he observed a bus 
occupied by Korean nationals fall off a bridge into a river.  
The veteran further maintains that he participated in 
retrieving the wounded and the dead, and that he was 
incapacitated for two full weeks thereafter.

4.  On or about November 23, 1964, the veteran alleges that 
he exchanged fire with three or four North Koreans 
infiltrators attempting to cross the border.  The veteran 
believes that he shot at least one and perhaps two of the 
infiltrators.

5.  While on patrol with a South Korean soldier on or about 
December 7, 1964, the veteran claims that he witnessed his 
South Korean counterpart rape and murder a Korean national 
female of approximately 12 years of age.

6.  While on patrol on one occasion, the veteran claims that 
he saw the heads of three Koreans hanging on a fence outside 
of a Turkish military compound.  According to the veteran, 
the Turkish soldiers routinely beheaded locals who were 
caught stealing.

7.  On or about February 20, 1965, the veteran maintains that 
he and his military police partner, J.F., were on patrol duty 
in the village of Moonsani, Korea, when they were attacked by 
African-American soldiers.  The veteran stated that the 
assailants struck him and kicked him in the groin, and took 
his weapon and his club.  According to the veteran, the 
attackers also took J.F.'s weapon and club, and disabled the 
patrol's radio.

8.  While stationed in Germany, the veteran claims that he 
was awakened one night from the sound of a gunshot.  He 
allegedly awoke to find that an African-American soldier, who 
had been disliked in the unit, had been shot in the head 
"three bunks away."

9.  At some point during the veteran's basic training, he 
claims to have witnessed the death of a fellow trainee from 
spinal meningitis.

10.  While serving as a military policeman in Korea, the 
veteran contends that he was fired upon on multiple occasions 
by African-American soldiers, who were allegedly hostile to 
their white counterparts.

The Board observes at this juncture that the veteran has been 
less than specific regarding his alleged stressors.  While 
some limited detail has been provided regarding the 
approximate dates and geographic locations of select 
stressors, almost no detail has been provided as to others.  

In particular, the veteran has failed to provide the names of 
any individuals (with the exception of J.F.) involved in 
these incidents.  The veteran has not identified any of the 
assailants involved in the attack on his police cruiser, any 
of the African-American soldiers who allegedly shot at white 
military policemen, the military policeman who tortured a 
suspect, the soldier who contracted meningitis during basic 
training, the assailants involved in the rape of the 12 year-
old girl, or the shooter or the victim involved in the 
Germany barracks shooting.  Indeed, the veteran has thus far 
been unable to identify any of the perpetrators, victims or 
bystanders involved in any of the aforementioned incidents.  

The veteran has also failed to provide detail regarding the 
circumstances surrounding each of the alleged incidents or 
the names and ranks of his supervisors at the time.  He has 
not alluded to any reports that may have been prepared 
regarding these incidents, nor has he indicated that any 
disciplinary/remedial action was taken.  Moreover, the 
veteran has failed to provide any specific information 
regarding whether he was called to testify in any military 
investigation of these incidents or any resulting courts 
martial.  Rather, the veteran has indicated that he reported 
most of these incidents, particularly those that allegedly 
took place in Korea, to an unidentified sergeant who 
subsequently "swept them under the rug" and took little or 
no follow-up action.  In short, the veteran has indicated 
that no documentary or other evidence which would corroborate 
any of his claimed stressors exists or indeed ever existed.  

As noted above, the veteran has failed to provide his unit 
assignment(s), the specific geographic location, or the 
approximate dates for the majority of these incidents.  Even 
where such information has been provided with respect to 
certain incidents, other key information regarding the same 
incidents is missing.  

Without more detailed information such as the names and ranks 
of any alleged perpetrators, victims, or witnesses, 
information regarding military investigations or the 
disposition thereof, and no specific location or real date 
range, any attempt to verify these stressors would be an 
exercise in futility.  Because of the veteran's vague 
responses to the RO's request for details concerning his 
alleged stressors, he has thwarted any real possibility of 
obtaining information that may serve to corroborate these 
events. 

Throughout the decade and a half the claim has been pending, 
the RO has repeatedly advised the veteran of the need to 
provide detailed information regarding his alleged stressors.  
VCAA letters dated in September 2001, May 2004, and July 2005 
again instructed the veteran to provide information of the 
kind outlined above.  The Board's June 1998 and March 2001 
remands also advised the veteran in painstaking detail of 
specific pieces of information needed to verify each of his 
stressors.  While the veteran has responded to these requests 
with voluminous missives alleging unneeded delay and 
obfuscation on the part of VA, none of his pronouncements 
meaningfully responded to the requests of either the RO or 
the Board.  None of the missing detail was provided.  In 
failing to provide such needed information, the veteran has 
essentially thwarted VA's efforts to verify his alleged 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [VA's duty to assist a veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street]; see also 38 U.S.C.A. § 5107(a) (West 2002) [noting 
that "a claimant has the responsibility to present and 
support a claim for benefits under the laws administered by 
the Secretary" (emphasis added)].  

Despite the paucity of detail provided by the veteran, 
efforts were made to verify his stressors through CURR.  CURR 
notified the AMC in November 2005 that after doing extensive 
research of unit records using the limited information 
provided by the veteran, no evidence corroborating any of the 
alleged stressors was found.  CURR's records search included 
a coordinated effort between that agency, the United States 
Army Center for Military History, the United States Army 
Military History Institute, and the National Archives and 
Records Administration.  

The veteran's service medical and personnel records also fail 
to corroborate any of the alleged stressors.  Indeed, there 
is no indication in the veteran's personnel records that he 
participated in any exchange of gunfire with either North 
Korean infiltrators or alleged criminal assailants.  These 
records also fail to show his participation in rescue 
operations with regard to the alleged bus accident; fail to 
demonstrate his involvement in apprehending the alleged 
rapist, or his account of assaults on either himself, fellow 
soldiers, or Korean nationals.  Service medical records also 
fail to note any treatment for injuries following his alleged 
assault by a group of black soldiers.  It also does not 
appear from these records that the veteran ever sought 
psychiatric help in service or for decades thereafter 
regarding the purported psychological trauma allegedly 
resulting from these incidents.

The veteran has also submitted various newspaper and magazine 
articles regarding both the nature of PTSD and conditions 
along the Korean demilitarized zone during the last 50 years.  
While these articles provide general background on the 
symptoms of PTSD and chronicle tensions on the Korean 
peninsula over the years, none of them serve to corroborate 
the veteran's account or place him in the proximity of any of 
the alleged incidents he identified.  Accordingly, such 
evidence does not serve to verify the veteran's alleged 
stressors.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
[treatise evidence that is general or inconclusive in nature 
cannot support a claim.]. Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.

The Board has likewise considered the statements submitted by 
various acquaintances and family members of the veteran.  
While dozens of such statements were submitted, each says 
roughly the same thing - namely that the veteran is honest 
and that his account of his stressors should be believed.  
Even assuming arguendo that the veteran's account of his 
stressors was credible, such fact alone is insufficient to 
support the claim.  Independent corroboration and/or 
verification of the alleged stressors is required.  
See Moreau, supra.  

None of the personal statements submitted on the veteran's 
behalf is from a fellow soldier who either served with him or 
was present during any of the incidents the veteran claims 
led to PTSD.  It instead appears that the authors of these 
statements merely learned of the alleged stressors in 
conversations with the veteran that took place over 30 years 
following the veteran's period of service.  None of the 
persons submitting statements on the veteran's behalf claims 
to have firsthand knowledge of the various events described 
by the veteran.  Their statements therefore are merely 
transcriptions of the veteran's own contentions and do not 
serve to corroborate the veteran's account.

In summary, the evidence of record does not corroborate any 
of the stressors outlined by the veteran.  Because he has 
provided only vague accounts of alleged stressors, such 
cannot be independently verified as required by 38 C.F.R. 
§ 3.304(f).  See Wood, supra.  Attempts to verify the 
veteran's stressors with the limited information provided 
have been decidedly unsuccessful.  Given the lack of detail 
provided by the veteran and the absence of any corroborating 
evidence in the record, the Board finds that element (2) has 
not been met.   

Accordingly, because element (2) of 38 C.F.R. § 3.304(f) has 
not been met, and the veteran's PTSD claim fails on that 
basis.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


